THE COURT.
[1] In this matter an application by the Attorney-General for a writ of prohibition or review was *Page 362 
presented and submitted to this court at a time when the case of the People of the State of California v. Marco Albori, to which said application related, was still pending and undetermined in the District Court of Appeal in and for the Second Appellate District, Division Two. Since the submission of said application, however, the case of People v. Albori has been heard and determined in said court and the judgment of conviction of the defendant therein has been affirmed, the decision of said court having been filed on March 14, 1929. (97 Cal.App. 537 [275 P. 1017].) A petition for hearing in this court was filed on April 5, 1929, and denied on April 11, 1929. The decision of the District Court of Appeal having thus become final, it follows that the order of said court staying the operation of the judgment appealed from, which was sought to be made the subject of review in the instant proceeding, having fully subserved its purpose, there is no longer any matter pending in said District Court of Appeal to which the issuance of a writ by this court could be given application. The question presented for our consideration in the instant proceeding has thus become moot, and for that reason only the petition for a writ of prohibition or review herein is denied.